UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


RONNIE ADAM CLOUD,                                §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:19-CV-189
                                                  §
STATE OF TEXAS, ET AL.,                           §
                                                  §
                Respondents.                      §

    MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
   ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Ronnie Adam Cloud, proceeding pro se, filed this petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing the petition.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings, and all available evidence. Petitioner filed

objections to the magistrate judge’s Report and Recommendation.

         The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

the objections are without merit. The magistrate judge correctly concluded that the petition should

be dismissed because petitioner is not in custody pursuant to cause numbers A990214 and

A990217, and that the court should not intervene in cause number 19-31615, which is an ongoing

state criminal prosecution.
        Petitioner states that he wishes to pursue claims that are civil rights in nature, but he does

not want to pay the $400 filing fee associated with a civil rights action or request leave to proceed

in forma pauperis. Because he has clearly stated that he does not wish to pay the filing fee or

request leave to proceed in forma pauperis, the civil rights claims should be dismissed without

prejudice to petitioner’s ability to file a civil rights action.

        Additionally, petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for

granting a certificate of appealability, like that for granting a certificate of probable cause to appeal

under prior law, requires petitioner to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making

that substantial showing, petitioner need not establish that he should prevail on the merits. Rather,

he must demonstrate that the issues are subject to debate among jurists of reason, that a court

could resolve the issues in a different manner, or that the questions presented are worthy of

encouragement to proceed further. See Slack, 529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d

299, 304 (5th Cir. 2009). Any doubt regarding whether to grant a certificate of appealability is

resolved in favor of the petitioner, and the severity of the penalty may be considered in making

this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        Petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason or that a procedural ruling was incorrect. The questions presented are not




                                                   2
worthy of encouragement to proceed further. Therefore, petitioner has failed to make a sufficient

showing to merit the issuance of a certificate of appealability.

                                             ORDER

       Accordingly, petitioner’s objections (#31) are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge (#29)

is ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

judge’s recommendation. A certificate of appealability will not be issued.


        SIGNED at Beaumont, Texas, this 30th day of September, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                 3
